       Case 1:21-cv-00169-CRK Document 30        Filed 08/05/21   Page 1 of 6




          UNITED STATES COURT OF INTERNATIONAL TRADE



GARG TUBE EXPORT LLP and
GARG TUBE LIMITED,

      Plaintiffs,
                                             Before: Claire R. Kelly, Judge
v.
                                             Court No. 21-00169
UNITED STATES,

      Defendant,

and

NUCOR TUBULAR PRODUCTS INC.
and WHEATLAND TUBE,

      Defendant-Intervenors.


                         MEMORANDUM AND ORDER

      Before the court are Plaintiffs Garg Tube Export LLP and Garg Tube

Limited’s (collectively, “Plaintiffs” or “Garg”) partial consent motion for a stay of

proceedings pending final resolution of similar issues presented and being

adjudicated in Garg Tube Exp. LLP v. United States, Court No. 20-cv-00026

(USCIT filed Jan. 30, 2020) (“Ct. No. 20-00026”). See Pls.’ Partial Consent Mot.

Stay, July 6, 2021, ECF No. 26 (“Pls.’ Mot.”). 1 Garg asserts that a stay would

advance this proceeding in an efficient manner and conserve resources, that neither

Defendant nor Defendant-Intervenors would face any hardship or inequity if the


1Garg’s motion states that, on July 6, 2021, Defendant-Intervenors Nucor Tubular
Products Inc. and Wheatland Tube indicated their consent to a stay of proceedings.
Pls.’ Mot. at 7.
       Case 1:21-cv-00169-CRK Document 30         Filed 08/05/21   Page 2 of 6

Court No. 21-00169                                                               Page 2


stay was granted, and that the Court has granted stays in similar circumstances.

Id. at 3–7. Defendant opposes, arguing that Plaintiffs have failed to show that

staying this case would be appropriate in light of the “fair possibility of prejudice”

that the Government may sustain should the court grant the motion. See Def.’s

Opp’n [Pls.’ Mot.], July 27, 2021, ECF No. 29 (“Def.’s Br.”).      For the following

reasons, the court grants Plaintiffs’ motion.

                                  BACKGROUND

      In April of 2021, Garg initiated this appeal from the final results of the U.S.

Department of Commerce’s (“Commerce”) 2018–2019 administrative review of the

antidumping duty (“ADD”) order on welded carbon steel standard pipes and tubes

from India. See Summons, Apr. 16, 2021, ECF No. 1; Compl., May 14, 2021, ECF

No. 10; see also Welded Carbon Steel Standard Pipes and Tubes from India, 86 Fed.

Reg. 14,872 (Dep’t Commerce Mar. 19, 2021) (final results of [ADD] admin. review;

2018–2019) and accompanying Issues and Decision Memo., A-533-502, (Mar. 15,

2020), ECF No. 24-5 (“Final Decision Memo”).          Garg challenges as unlawful

Commerce’s finding that a particular market situation (“PMS”) in India affected the

price of Garg’s subject merchandise, Commerce’s methodology for computing the

resultant adjustment to Garg’s reported costs of production, Commerce’s decision to

apply the PMS adjustment in the context of its below cost analysis of Garg’s home

market sales, and Commerce’s application of partial facts available with an adverse
        Case 1:21-cv-00169-CRK Document 30           Filed 08/05/21   Page 3 of 6

Court No. 21-00169                                                                  Page 3


inference (“adverse facts available” or “AFA”). 2 See Compl. ¶¶ 19–27. Garg has

raised similar legal issues in the appeal of Commerce’s 2017–2018 administrative

review of welded carbon steel standard pipes and tubes from India.             Compare

Compl. ¶¶ 20–27 with Compl. ¶¶ 19–26, Jan. 30, 2020, ECF No. 6 (from Dkt. Ct.

No. 20-00026).

       On July 6, 2021, Garg filed its partial consent motion for a stay of these

proceedings pending the outcome of its appeal in Ct. No. 20-00026. See generally

Pls.’ Mot. On July 9, 2021, the Court in Ct. No. 20-00026 remanded Commerce’s

final determination in the 2017–2018 administrative review for further explanation

or reconsideration. Garg Tube Exp. LLP v. United States, 45 CIT __, Slip Op. 21-83

(July 9, 2021). On July 27, 2021, Defendant filed its opposition. See generally

Def.’s Br.

                 JURISDICTION AND STANDARD OF REVIEW

       The asserted bases for jurisdiction are sections 516A(a)(2)(A)(i) and

516a(a)(2)(B)(iii)   of   the   Tariff   Act   of   1930,   as   amended,    19     U.S.C.

§§ 1516a(a)(2)(B)(iii) and 516a(a)(2)(B)(iii) (2018), 3 which, pursuant to 28 U.S.C.

§ 1581(c) (2018), grant the court authority to review actions contesting the final



2 Parties and Commerce sometimes use the shorthand “adverse facts available” or
“AFA” to refer to Commerce’s reliance on facts otherwise available with an adverse
inference to reach a final determination. However, AFA encompasses a two-part
inquiry pursuant to which Commerce must first identify why it needs to rely on
facts otherwise available, and second, explain how a party failed to cooperate to the
best of its ability as to warrant the use of an adverse inference when “selecting
among the facts otherwise available.” See 19 U.S.C. § 1677e(a)–(b).
3 Further citations to the Tariff Act of 1930, as amended, are to the relevant

provisions of Title 19 of the U.S. Code, 2018 edition.
       Case 1:21-cv-00169-CRK Document 30          Filed 08/05/21   Page 4 of 6

Court No. 21-00169                                                                Page 4


determination in an administrative review of an ADD order. The power to stay

proceedings, however, “is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254

(1936). Although the decision to grant or deny a stay rests within the court’s sound

discretion, courts must weigh and maintain an even balance between competing

interests when deciding whether a stay is appropriate. See Landis, 299 U.S. at

254–55; see also Cherokee Nation v. United States, 124 F.3d 1413, 1416 (Fed. Cir.

1997) (citations omitted).

                                   DISCUSSION

      Plaintiffs acknowledge that the administrative record underlying this appeal

differs from the record in Ct. No. 20-00026. See Pls.’ Mot. at 4. However, given the

similarities between legal issues raised in this case and Ct. No. 20-00026, Plaintiffs

submit that a stay pending final and conclusive disposition of Ct. No. 20-00026

would promote judicial efficiency. See Pls.’ Mot. at 2–5. Further, Plaintiffs submit

that a stay would not harm the parties. See id. at 5–6. For its part, Defendant

acknowledges the overlap between the legal issues raised in Ct. No. 20-00026 and

this case, see Def.’s Br. at 4–5, but nonetheless stresses that the determination

underlying this dispute involves a different set of facts. See id. at 4–5. Asserting

there is a fair possibility of prejudice resulting from the risk that “the memories of

agency personnel and other interested parties will fade” during the stay, Defendant

submits that Plaintiffs have not shown that a stay is warranted. See id. at 5–6.
       Case 1:21-cv-00169-CRK Document 30          Filed 08/05/21    Page 5 of 6

Court No. 21-00169                                                                 Page 5


      If there is “even a fair possibility that [a] stay” will do damage to the

opposing party, the movant “must make out a clear case of hardship or inequity in

being required to go forward[.]” See Landis, 299 U.S. at 255. The court may also

consider whether the stay promotes judicial economy.                See, e.g., Diamond

Sawblades Mfrs.’ Coal. v. United States, 34 CIT 404, 406–08 (2010). Speculative

claims regarding the impact of a future decision on the disposition of the case at bar

typically do not suffice to warrant a stay. See, e.g., Georgetown Steel Co. v. United

States, 27 CIT 550, 552–56, 259 F. Supp. 2d 1344, 1346–49 (2003) (denying a

motion to stay pending resolution of a U.S. Court of Appeals for the Federal Circuit

case with speculative relevance to the case at bar).

      Weighing the apparent lack of any harm or prejudice to the Government

against the court’s interest in promoting judicial economy, the court concludes that

a stay is appropriate. Defendant does not show a fair possibility that a stay will do

the Government damage or prejudice; phenomena such as fading institutional

memory or employee turnover are too vague and incidental to ordinary realities of

litigation before this Court to constitute the type of harm that requires Plaintiffs to

make out a “clear case of hardship or inequity in being required to go forward[.]”

Landis, 299 U.S. at 255. On the other hand, Defendant does not deny Plaintiffs’

claim that their challenge here involves legal issues and an agency rationale that

are virtually identical to those being reviewed by this Court in Ct. No. 20-00026.
         Case 1:21-cv-00169-CRK Document 30       Filed 08/05/21    Page 6 of 6

Court No. 21-00169                                                                Page 6


See Pls.’ Mot. at 4. 4 Without prejudice to the parties’ prerogative to make similar

legal arguments as those raised in Ct. No. 20-00026, the court concludes that

allowing for final disposition of the legal issues in Ct. No. 20-00026 would

streamline the proceedings here by clarifying the proper legal and analytical

framework under which the facts of this case are to be examined.

                                  CONCLUSION

      For the foregoing reasons, Plaintiffs’ partial consent motion for a stay is

granted. Accordingly, it is

      ORDERED that Plaintiffs’ motion is granted; and it is further

      ORDERED that the above-captioned matter is stayed until 30 days after the

final resolution of Garg Tube Exp. LLP v. United States, Court No. 20-cv-00026

(USCIT filed Jan. 30, 2020); and it is further

      ORDERED that the parties in the above-captioned matter shall file a Joint

Status Report and Proposed Briefing Schedule within 30 days of final resolution of

Garg Tube Exp. LLP v. United States, Court No. 20-cv-00026 (USCIT filed Jan. 30,

2020), including any appeal to the U.S. Court of Appeals for the Federal Circuit or

expiration of the period to pursue such an appeal, as applicable.

                                                    /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge

Dated:       August 5, 2021
             New York, New York


4 Indeed, Commerce references its reasoning in the 2017–2018 review in several
instances. See, e.g., Final Decision Memo at 20–21, 38, 40 (Commerce referencing
statements, explanations, and positions taken in “the previous administrative
review” when discussing the PMS and partial AFA issue).
